 



Exhibit 10.1
DEVELOPMENT BUILDING AND CONFERENCE CENTER LEASE AGREEMENT
THIS LEASE is entered into and made as of February 1, 2008 by and between
NORTHERN LIGHTS SEMICONDUCTOR CORPORATION, a Delaware corporation, (“Landlord”)
and CRAY INC., a Washington corporation (“Tenant”).
WITNESSETH:
Landlord, in consideration of the rents and covenants hereinafter set forth,
does hereby demise, let and lease to Tenant, and Tenant does hereby hire, take
and lease from Landlord, on the terms and conditions hereinafter set forth, the
following described premises, to have and to hold the same, with all
appurtenances specified herein, for the term hereinafter specified.
1. DESCRIPTION OF THE PROJECT, PREMISES, PRESONAL PROPERTY AND COMMON AREAS.
(a) Project. The “Project” consists of a multi-building project located in
Chippewa Falls, Wisconsin, consisting of approximately 7.8 acres of land and
four buildings commonly referred to as (i) the Cray Conference Center containing
approximately 5,480 square feet (“Conference Center”), (ii) the Development
Building containing approximately 90,260 square feet (“Development Building”),
(iii) the I.C. Fab II Building containing approximately 42,335 square feet (“Fab
II Building”), and (iv) the 890 Building containing approximately 4,033 square
feet (“890 Building”) (referred to herein individually as a “Building” and
collectively as the “Buildings”). As of the Commencement Date, the parties agree
that the total square footage of the Buildings located within the Project is
142,108 square feet. A site plan of the project is attached hereto as Exhibit A.
(b) Premises.
(1) Development Building. The “Premises” in the Development Building will
include approximately the second floor and portions of first floor and basement
of the Development Building located at 900 Lowater Drive, Chippewa Falls,
Wisconsin and includes 39,719 used exclusively by the Tenant. A floor plan of
the Premises is attached hereto as Exhibit B. Landlord shall occupy the
remaining portions of the Development Building, including the Development
Building Area on the first floor of the Development Building (“Development
Building Area”) and the new tech lab located within the basement of the
Development Building (“NTL”). Landlord and Tenant shall share common spaces.
(2) Conference Center. The “Premises” will include the Conference Center located
920 Lowater Drive, Chippewa Falls, Wisconsin containing approximately 5,480
square feet. A site plan for this portion of the Premises is attached hereto as
Exhibit C.

 

1



--------------------------------------------------------------------------------



 



(c) Personal Property. During the Term, Tenant shall have the right to use, and
shall maintain and repair, all personal property of Landlord currently located
in the Premises. Upon expiration or earlier termination of the Lease, said
personal property shall remain in the Premises and Tenant shall no longer have
the right to use the same. All such personal property shall be surrendered to
Landlord in the same condition as on the Commencement Date (as hereinafter
defined), subject to ordinary and reasonable wear and tear. During the Term,
Landlord shall maintain and repair, and shall not remove, any furniture and
fixtures owned by Landlord and located within the common areas that are made
available for use by Tenant hereunder.
(d) Common Areas. Tenant shall have the non-exclusive right to use all common
areas of the Project, including, without limitation, sidewalks, driveways,
parking areas, recreational facilities and other amenities, in accordance with
the terms of this Lease.
2. TERM. The term of this Lease (the “Term”) shall be for ten years commencing
on January 1, 2008 (the “Commencement Date”) and ending on the 31st day of
December, 2017, (the “Expiration Date”), unless sooner terminated as provided in
this Lease.
3. TENANTS OPTION TO TERMINATE LEASE. Tenant shall have the option to terminate
this Lease by providing written notice to the Landlord of its intent to
terminate this Lease upon twelve months’ advance notice. This Lease shall then
terminate one year from the date the notice by tenant is sent to the Landlord.
Upon termination, the parties shall have no further liabilities under this
Lease.
4. RENT.
(a) Base Rent. Tenant shall pay to Landlord, at the address listed in Section 25
below, Base Rent for the Premises in accordance with the following schedule:

                              Monthly     Annual   Installments Period   Base
Rent   of Base Rent
01/01/08-12/31/08
  $ 205,910.05     $ 17,159.17  
01/01/09-12/31/09
  $ 208,976.62     $ 17,414.53  
01/01/10-12/31/10
  $ 212,136.48     $ 17,678.04  
01/01/11-12/31/11
  $ 215,298.34     $ 17,941.53  
01/01/12-12/31/12
  $ 218,557.49     $ 18,213.12  
01/01/13-12/31/13
  $ 222,497.65     $ 18,541.47  
01/01/14-12/31/14
  $ 226,486.46     $ 18,873.87  
01/01/15-12/31/15
  $ 230,572.56     $ 19,214.38  
01/01/16-12/31/16
  $ 234,707.30     $ 19,558.94  
01/01/17-12/31/17
  $ 238,939.32     $ 19,911.61  

Tenant shall pay the monthly installments of the Base Rent and all other amounts
as shall come due and payable by Tenant to Landlord under the terms of this
Lease on the first day of each month on which it is due.
(b) Taxes, Project Expenses and Building Expenses. Tenant shall pay as
additional rent Tenant’s Project Proportionate Share (as defined below) of all
Project Expenses (as defined below), Tenant’s Taxes Proportionate Share (as
defined below) of all Taxes (as defined below), and Tenant’s Building
Proportionate Share (as defined below) of all Building Expenses (as defined
below), which shall accrue and be due and payable from and after the
Commencement Date as provided herein below.

 

2



--------------------------------------------------------------------------------



 



(c) Definitions.
(1) “Tenant’s Building Proportionate Share” shall be equal to the percentage
determined by dividing the aggregate square footage of the Premises by the total
square footage of the Development Building. As of the Commencement Date,
Tenant’s Building Proportionate Share shall be equal to 54.2%. Tenant’s Building
Proportionate Share shall be subject to adjustment during the Term in the event
of a reduction in the square footage of the Premises.
(2) “Tenant’s Taxes Proportionate Share” shall mean the percentage determined by
dividing the then existing square footage of the Premises by the total square
footage of all of the Buildings within the Project. Tenant’s Taxes Proportionate
Share shall be subject to adjustment during the Term in the event of a reduction
in the square footage of the Premises or an increase in the total square footage
of the Project.
(3) “Tenant’s Project Proportionate Share” shall mean the percentage determined
by dividing the number of Tenant’s employees in the Project by the total number
of employees in the Project, wherein the total number of employees in the
Project is comprised of both Tenant’s and Landlord’s employees. Tenant’s Project
Proportionate Share shall be subject to adjustment during the Term in the event
of an increase or reduction in the number of either Tenant’s or Landlord’s
number of employees in the Project relative to the total number of employees in
the Project by 10% or more.
(4) “Taxes” shall mean all real estate taxes, installments of special
assessments, sewer charges, transit taxes, taxes based upon receipt of rent and
any other federal, state or local governmental charge, general, special,
ordinary or extraordinary (excluding income, franchise, or other taxes based
upon Landlord’s income or profit, unless imposed in lieu of real estate taxes)
which shall now or hereafter be levied, assessed or imposed against the Project
and shall apply to said obligations at such time in which said obligations are
accrued or levied. Taxes shall not include any additional taxes attributable to
the improvement of any portion of the Project occupied by Landlord or any other
occupants of the Project.
(5) “Project Expenses” shall mean all of Landlord’s costs and expenses of
operation and maintenance of the common areas of the Project, including, without
limitation, the walkways, driveways, parking lots, landscaped areas and other
amenities within the Project, as determined in accordance with generally
accepted accounting principles or other recognized accounting practices,
consistently applied, including costs (including attorney’s fees) incurred in
connection with any good faith contest of Taxes; insurance premiums for the
insurance required to be maintained by Landlord as provided herein and such
other insurance as is otherwise typically maintained by owners of similar
projects in the Chippewa Falls area; water, electrical and other utility charges
serving the common areas of the Project (but excluding any charges for utilities
serving any Building within the Project); fees and charges of any property
manager or independent contractor who, under a contract with Landlord, maintains
or repairs the Project

 

3



--------------------------------------------------------------------------------



 



(which shall not exceed the amount typically paid for property management of
comparable properties in the Chippewa Falls area); landscape maintenance costs;
costs for removal of trash and recyclables from exterior collection receptacles
located within the Project; and costs for removal of snow from driveways,
walkways and parking lots within the Project. Notwithstanding the preceding to
the contrary, Project Expenses shall not include any costs incurred by Landlord
in connection with the construction of any alterations, additions or
improvements for the sole benefit of Landlord or other occupants of the Project;
financing and refinancing costs, including interest on debts relating to
mortgage loans and rental fees under any ground or underlying leases; business
or income taxes; depreciation or amortization expense (except as provided
below); costs in excess of the insurance deductible (which deductible shall in
no event exceed $50,000.00) incurred by Landlord in connection with repairs and
restorations following the occurrence of a casualty loss; leasing commissions
and other costs of leasing incurred by Landlord; costs of restoring any Building
or other improvements following a taking or transfer in lieu thereof; costs
incurred by Landlord as a result of any improvements by Landlord required to
cause the Project to comply with applicable laws, ordinances, building codes,
rules or regulations; costs incurred as a result of the negligent or intentional
acts of Landlord, other occupants of the Project or their respective employees,
agents or contractors; and any costs which would be capitalized under generally
accepted accounting principles (except as provided below). Except as otherwise
provided above, and subject to Section 12 below, Project Expenses shall include
the cost of necessary capital repairs and replacements to exterior common areas
of the Project (excluding any Buildings), which shall be amortized monthly over
the useful life of the capital item on a straight-line basis during the Term.
(6) “Building Expenses” shall mean all of Landlord’s costs and expenses of
operation and maintenance of the Development Building (excluding any Project
Expenses) as determined in accordance with generally accepted accounting
principles or other recognized accounting practices, consistently applied,
including, without limitation, all costs and expenses incurred by Landlord in
performing its obligations under Sections 8(a) and 11(b) below; costs incurred
in providing card-key access to the Development Building; and costs of security
services for common areas of the Development Building. Notwithstanding the
preceding to the contrary, Building Expenses shall not include any costs
incurred by Landlord in connection with the construction of any alterations,
additions or improvements for the sole benefit of Landlord or other occupants of
the Building or Project; financing and refinancing costs, including interest on
debts relating to mortgage loans and rental fees under any ground or underlying
leases; business or income taxes; depreciation or amortization expense (except
as provided below); costs in excess of the insurance deductible (which
deductible shall in no event exceed $50,000.00) incurred by Landlord in
connection with repairs and restorations following the occurrence of a casualty
loss; leasing commissions and other costs of leasing incurred by Landlord; costs
of restoring any Building or other improvements following a taking or transfer
in lieu thereof; costs incurred by Landlord as a result of any improvements
required to cause the Development Building to comply with applicable laws,
ordinances, building codes, rules or regulations; costs incurred as a result of
the negligent or intentional acts of Landlord, other occupants of the Project or
their respective employees, agents or contractors; and any costs which would be
capitalized under generally accepted accounting principles (except as provided
below). Except as otherwise provided above, and subject to Section 12 below,
Building Expenses shall include the cost of necessary capital repairs and
replacements to the Development Building, which shall be amortized monthly over
the useful life of the capital item on a straight-line basis during the Term.

 

4



--------------------------------------------------------------------------------



 



(d) Payment of Taxes. Tenant shall pay to Landlord Tenant’s Taxes Proportionate
Share of all Taxes on or before the later of (i) the 20th day prior to the date
the applicable Taxes are due and payable or (ii) the 10th day following
Landlord’s written demand (which demand shall be accompanied by a copy of the
related tax bill or other accurate statement of the amount of the Taxes). If
this Lease shall commence, expire or be terminated on any date other than the
last day of a calendar year, then Tenant’s Project Proportionate Share of Taxes
for such partial calendar year shall be prorated on the basis of the number of
days during the year this Lease was in effect in relation to the total number of
days in such year. Subject to the foregoing and subject to rights of Landlord to
contest or dispute Taxes. Landlord shall pay the Taxes to the applicable taxing
authority(ies) on or before the date they are due and payable.
(e) Payment of Project Expenses and Building Expenses. Landlord shall deliver to
Tenant a written estimate of the Project Expenses and Building Expenses and the
portion payable by Tenant for the ensuing year or portion thereof. On or before
the first day of each month during the Term, Tenant shall pay such estimated
amount of Tenant’s annualized share of such Project Expenses and Building
Expenses in twelve equal monthly installments, in advance. Following the
expiration of each calendar year, Landlord shall furnish Tenant a statement
showing in reasonable detail the actual Project Expenses and Building Expenses
for the preceding calendar year. Within thirty days after service of the
aforementioned statement, Tenant shall pay to Landlord, or Landlord shall credit
against the next rent payment or payments due from Tenant, as the case may be,
the difference between Tenant’s actual proportionate share of Project Expenses
and Building Expenses for the preceding calendar year and the amount of Project
Expenses and Building Expenses paid by Tenant during such year. If this Lease
shall commence, expire or be terminated on any date other than the last day of a
calendar year, then Tenant’s proportionate share of Project Expenses and
Building Expenses for such partial calendar year shall be prorated on the basis
of the number of days during the year this Lease was in effect in relation to
the total number of days in such year. Subject to the foregoing obligation of
Tenant to pay Tenant’s proportionate share of Project Expenses and Building
Expenses, Landlord shall pay the Project Expenses and Building Expenses on or
before the date they are due and payable. Tenant or its accountants shall have
the right to inspect, at reasonable times and locations and in a reasonable
manner, during the ninety day period following the delivery of Landlord’s
statement of Project Expenses and Building Expenses for a given calendar year,
such of Landlord’s books and records as pertain to and contain information
concerning such costs and expenses in order to verify the amounts thereof;
unless Tenant takes written exception to any item within ninety days after the
furnishing of the statement, such statement shall be considered as final and
accepted by Tenant; if Tenant shall dispute any item or items included in the
determination of Landlord’s Project Expenses and Building Expenses for a given
calendar year, and such dispute is not resolved by the parties hereto within
sixty days after the date on which Tenant gives written notice to Landlord of
the disputed items, then either party may, within thirty days thereafter,
request that a fun of certified public accountants mutually selected by Landlord
and Tenant render an opinion as to whether or not the disputed item or items may
properly be included in the determination of Landlord’s Project Expenses and
Building Expenses for such year; and the opinion of such firm on the matter
shall be conclusive and binding upon the parties hereto; the fees and expenses
incurred in obtaining such an opinion shall be borne by Tenant unless Landlord’s
statement contains errors aggregating more than 5% of the Project Expenses and
Building Expenses.

 

5



--------------------------------------------------------------------------------



 



(f) Service Charge. Any sum not paid within thirty days of the due date shall
bear interest at a rate equal to the greater of eighteen 18% per annum or the
then current prime rate (as listed in the “Money Rates” section of the Wall
Street Journal) plus 2% per annum (or such lesser percentage as may be the
maximum amount permitted by law) from the date due until paid.
5. TENANT FINISH IMPROVEMENTS. Tenant accepts the Premises in “AS IS, with all
faults” condition, with no representations or warranties of any kind by or on
behalf of Landlord with regard to the Premises. Landlord shall have no
obligation to construct any Tenant improvements or make any other changes to the
Premises except as expressly provided herein,
6. CABLE PLANT. Tenant shall have the right, at its sole expense, to maintain
and to exclusively use all existing cable plant and any related facilities and
equipment located within the Development Building and the common areas of the
Project. Tenant shall have the right to use such cable plant and such related
facilities and equipment in the same manner in which the previous Tenant used
the same after the sale and transfer of the Project from the previous Tenant to
Landlord.
During the Term, Tenant shall have the right to access and exclusively use the
computer room (B04) located in the basement of the Development Building. Tenant
shall have the right to use such room and related facilities and equipment in
the same manner in which the previous Tenant used the same after the sale and
transfer of the Project from the previous Tenant to Landlord.
7. USE OF THE PREMISES.
(a) Specific Use. The Premises shall be used exclusively for purposes of
general, administrative and sales office, research and development, training,
and for any other lawful purpose incidental thereto, and shall not be used for
any other purpose.
(b) Covenants Regarding Use. In connection with its use of the Premises, Tenant
agrees to do the following:
(1) Tenant shall use the Premises and conduct its business thereon and
throughout the Project in a safe, careful, reputable and lawful manner; shall
keep and maintain the Premises in as good a condition as they were on the
Commencement Date, subject to ordinary and reasonable wear and tear, and shall
make all necessary repairs to the Premises other than those which Landlord is
obligated to make as provided elsewhere herein.
(2) Tenant shall not commit, nor allow to be committed, in, on or about the
Premises or the Project, any act of waste, including any act which might deface,
damage or destroy the Development Building, Project or any part thereof; use or
permit to be used on the Premises any equipment or other thing which might cause
injury to person or property; permit any objectionable or offensive noise or
odors to be emitted from the Premises.

 

6



--------------------------------------------------------------------------------



 



(3) Tenant shall not overload the floors of the Premises beyond their designed
weight bearing capacity.
(4) Tenant shall not use the Premises, nor allow the Premises to be used, for
any purpose or in any manner which would invalidate any policy of insurance now
or hereafter carried on the Project or increase the rate of premiums payable on
any such insurance policy. Should Tenant fail to comply with this covenant,
Landlord may require Tenant to reimburse Landlord as additional rent for any
increase in premiums charged during the term of this Lease on the insurance
carried by Landlord on the Premises and attributable to the use being made of
the Premises by Tenant.
(c) Compliance with Laws. Tenant shall not use or permit the use of any part of
the Premises for any purpose prohibited by law. Tenant shall, at Tenant’s sole
expense, comply with all laws, statutes, ordinances, rules, regulations and
orders of any federal, state, municipal or other governmental agency thereof
having jurisdiction over and relating to the use of the Premises; provided,
however, that Landlord shall be required to make any improvements or alterations
to the Premises required to comply with any such laws, statutes, ordinances,
rules, regulations or orders unless such repairs are required as a result of
Tenant’s specific use or improvement of the Premises from and after the
Commencement Date. Without limiting the generality of the foregoing, Tenant
shall pay the cost of ADA compliance for the Building or affected portion
thereof if occasioned solely by Tenant’s use or improvements.
(d) Compliance with Project Rules and Regulations. Landlord and Tenant shall
comply with and conform to the rules and regulations attached to this Lease,
made a part hereof and marked Exhibit D.
(e) Compliance with Zoning. Tenant knows the character of its operation in the
Premises and that applicable zoning ordinances and regulations are of public
record. Tenant shall have sole responsibility for its compliance therewith, and
Tenant’s inability to comply shall not be cause for Tenant to terminate this
Lease.
8. UTILITIES AND OTHER BUILDING SERVICES.
(a) Services to be Provided. Landlord shall furnish Tenant with the following
utilities and building services to the extent reasonably necessary for Tenant’s
use and occupancy of the Premises or as may be required by law or directed by
governmental authority:
(1) Heating, ventilation, and air conditioning;
(2) Electricity for lighting and operating business machines and equipment in
the Premises; and
(3) Water for lavatory and drinking purposes.

 

7



--------------------------------------------------------------------------------



 



(b) Additional Services. If Tenant uses any other utilities or building services
in addition to those identified above or uses any of the above utilities or
building services in frequency, scope, quality or quantities greater than
normally required by Landlord within the Development Building, then the
incremental cost thereof shall be borne by Tenant. If Landlord or any other
tenant of the Development Building uses any other utilities or building services
in addition to those identified above or uses any of the above utilities or
building services in frequency, scope, quality or quantities greater than
normally required by Tenant, then the incremental cost thereof shall be borne by
Landlord or such other tenant and excluded from Project Expenses and Building
Expenses. All utilities for the Development Building Area and NTL shall be
separately metered, borne by Landlord and excluded from Project Expenses and
Building Expenses, and the proportions of the parties’ respective allocation of
Building Expenses shall be adjusted to reflect such separate metering.
(c) Interruption of Services. Tenant understands, acknowledges and agrees that
any one or more of the utilities or building services identified above may be
interrupted by reason of accident, emergency or other causes beyond Landlord’s
control, or may be discontinued or diminished temporarily by Landlord or other
persons until certain repairs, alterations or improvements can be made; that
Landlord does not represent or warrant the uninterrupted availability of such
utilities or building services; and that any such interruption unless caused by
the gross negligence or willful misconduct of Landlord shall not be deemed an
eviction or disturbance of Tenant’s right to possession, occupancy and use of
the Premises or any part thereof, or render Landlord liable to Tenant in damages
by abatement of rent or otherwise, or relieve Tenant from the obligation to
perform its covenants under this Lease.
9. PARKING. Tenant and its employees, agents, contractors, invitees and guests
shall have the non-exclusive right to park vehicles in the parking areas of the
Project on an undesignated basis at no additional charge to Tenant or its
employees, agents, contractors, invitees and guests. However, Tenant and its
employees, agents, contractors, invitees and guests shall have exclusive right
to not less then twenty parking spaces within the parking areas of the Project
as shown on Exhibit A attached hereto.
10. SIGNS. Landlord and Tenant shall mutually agree on the signage to be
retained or installed by Tenant in the Project from and after the Commencement
Date, Tenant shall not inscribe, paint, affix or display any additional signs,
advertisements, or notices without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. Upon the expiration or
early termination of this Lease, Tenant shall remove all of its signs and shall
repair and restore any damage or injury in connection therewith, at Tenant’s
sole expense. Landlord shall have the right to erect and/or otherwise install
such signage as may be reasonably required by Landlord, including the right to
use the existing boulevard pedestal located northeast of the main entrance
driveway to the Conference Center, provided that such signage complies with city
ordinances and other applicable laws and regulations. Landlord shall pay all
costs and expenses for Landlord’s signage.

 

8



--------------------------------------------------------------------------------



 



11. REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES.
(a) Repair and Maintenance of Project. Landlord shall maintain and repair the
exterior common areas and facilities of the Project, including, without
limitation, maintenance and repair of walkways, driveways, parking lots and
landscaped areas; removal of trash and recyclables from exterior collection
receptacles located within the Project; and removal of snow from driveways and
parking lots within the Project.
(b) Repair and Maintenance of Building. Landlord shall keep and maintain in good
order, condition and repair the roof, roof membrane, exterior and interior
load-bearing walls (including any plate glass windows comprising a part
thereof), foundation, basement, and electrical and plumbing systems serving the
Development Building (collectively, “Building Systems”), excluding any Building
Systems located within or serving exclusively the Development Building Area or
NTL; maintain and repair the HVAC equipment serving the Development Building,
excluding chillers or other HVAC equipment serving exclusively the Development
Building Area or NTL or installed for the sole purpose of operating trade
fixtures and/or equipment located therein; maintain all elevators located within
the Development Building; periodically wash exterior windows of the Development
Building; replace all lamps, bulbs, starters and ballasts within the Development
Building, excluding the Development Building Area and personal lamps of Tenant’s
employees; perform janitorial services within common areas of the Development
Building, excluding the Development Building Area and NTL and such other
portions of the Development Building occupied by Landlord or other occupants;
and provide vending and coffee services within the common areas of the
Development Building (which shall be billed in accordance with Tenant’s Project
Proportionate Share which is equal to 50% as of the Commencement Date).
Landlord shall keep and maintain in good order, condition and repair the roof,
roof membrane, exterior and interior load-bearing walls (including any plate
glass windows comprising a part thereof), foundation, basement, and electrical
and plumbing systems serving the Conference Center; maintain and repair the HVAC
equipment serving the Conference Center; and periodically wash exterior windows
of the Conference Center.
(c) Repair and Maintenance of Premises. Except as provided in Sections 11(a) and
11(b) hereof, Tenant shall, at its own expense, keep and maintain the Premises
in good order, condition and repair at all times during the Term, subject to
damage by casualty loss and Tenant shall promptly repair all damage to the
Premises and replace or repair all damaged or broken furniture, fixtures,
equipment and appurtenances with materials equal in quality and class to the
original materials, and within any reasonable period of time. If in any one
event the cost of such repair or replacement is estimated to exceed Ten Thousand
and no/100 Dollars ($10,000.00), then such repair or replacement shall be
subject to the reasonable approval of Landlord. If Tenant fails to do so,
Landlord may, but need not make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof within thirty (30) days following Landlord’s
written demand, plus an amount equal to fifteen percent (15%) of any costs.

 

9



--------------------------------------------------------------------------------



 



(d) Alterations or Improvements. During the Term, Tenant shall have the right to
make such alterations, additions or improvements to the Premises
(“Improvements”) as deemed necessary or desirable by Tenant, provided that such
Improvements are constructed in accordance with the terms and conditions of this
subsection (d); provided, however, Tenant shall not make any Improvements of a
structural nature without obtaining Landlord’s prior written consent. At the
time Tenant desires to make any Improvements with a cost in excess of Ten
Thousand and no/100 Dollars ($10,000.00), Tenant shall submit (i) a general plan
or layout to Landlord for Landlord’s review; (ii) an indication of any
Structural Improvements which require Landlord’s consent; and (iii) an express
written notice that Landlord must notify Tenant within twenty (20) days if
Landlord will require Tenant to remove such Improvements prior to the Expiration
Date. Within fifteen (15) days following receipt of such plan and notice,
Landlord shall notify Tenant in writing if Landlord objects to any such
Improvements, in which case Tenant may not proceed, and/or if Landlord will
require Tenant to remove such Improvements prior to the Expiration Date
(“Removal Notice”). Tenant shall not have the right to make any Improvements to
or on the common areas of the Project. All Improvements shall be made in
compliance with all applicable laws and building codes, in a good and
workmanlike manner and in quality equal to or better than the original
construction of the Premises. Tenant shall promptly pay all costs attributable
to such Improvements and shall indemnify, defend and hold harmless Landlord from
and against any mechanic’s liens or other liens or claims filed or asserted as a
result thereof and against any costs or expenses which may be incurred as a
result of building code violations attributable to such work. Tenant shall
promptly repair any damage to the Premises or the Project caused during the
construction of such Improvements. Landlord shall give proper notice to Tenant
of any possible claim with respect to which Tenant’s obligation to indemnify,
defend and hold harmless Landlord may apply and Tenant shall have the right to
defend any such claim with counsel of Tenant’s choosing reasonably acceptable to
Landlord. All Improvements made by Tenant to the Premises during the Term shall
remain the property of Tenant and Tenant shall be entitled to all depreciation
and amortization of costs in connection therewith. All property taxes
attributable to such Improvements will be paid by Tenant and not included in
Building Expenses. Prior to surrender of the Premises to Landlord, Tenant shall
remove any Improvements identified by Landlord for removal in the Removal Notice
and, at Landlord’s request provided at least fifteen (15) days prior to the
Expiration Date or earlier termination of the Lease, such other Improvements
constructed by Tenant during the Term which were not submitted to Landlord for
its prior review. Any damage caused by such removal shall be repaired at
Tenant’s cost and expense. Notwithstanding the preceding to the contrary, Tenant
shall have no obligation to remove any Improvements that existed on the
Commencement Date, or any Improvements that Tenant installed during the Term and
which Landlord did not identify for removal following Landlord’s review of the
general plans. In the event Tenant so fails to remove any Improvements that
Tenant is obligated to remove, Landlord may have same removed and the Premises
so repaired at Tenant’s expense.
(e) Trade Fixtures. Any trade fixtures installed on the Premises by Tenant at
its own expense during the Term, such as movable partitions, counters, shelving,
showcases, mirrors and the like may, and, at the request of Landlord, shall be
removed on the Expiration Date or earlier termination of this Lease, provided
that Tenant is not then in default, that Tenant bears the cost of such removal,
and further that Tenant repair at its own expense any and all damage to the
Premises resulting from the original installation of and subsequent removal of
such trade

 

10



--------------------------------------------------------------------------------



 



fixtures. If Tenant fails so to remove any and all such trade fixtures from the
Premises on the Expiration Date or earlier termination of this Lease, all such
trade fixtures shall become the property of Landlord unless Landlord elects to
require their removal, in which ease Tenant shall promptly remove same and
restore the Premises to their prior condition. In the event Tenant so fails to
remove same, Landlord may have same removed and the Premises so repaired at
Tenant’s expense. Any such work shall be conducted in a manner consistent with
subsection (d) above.
(f) Cabling. During the Term, Tenant shall have the right to install such
cabling in the Premises as deemed necessary or desirable by Tenant, subject to
the terms of this subsection (f}. At the time Tenant desires to install any such
cabling, Tenant shall submit (i) a general plan or layout to Landlord for
Landlord’s review and (ii) an express written notice that Landlord must notify
Tenant within twenty (20) days if Landlord will require Tenant to remove such
cabling prior to the Expiration Date. If, within fifteen (15) days following
receipt of such plan and notice, Landlord notifies Tenant in writing that
Landlord will require Tenant to remove such cabling prior to the Expiration
Date, then Tenant shall remove such cabling identified by Landlord prior to the
Expiration Date or earlier termination of the Lease. If Tenant fails to provide
such plan and notice to Landlord prior to installation of the cabling, then
Tenant shall be required to remove such cabling prior to the Expiration Date or
earlier termination of the Lease, unless otherwise notified in writing by
Landlord, If Tenant provided said plan and notice, but Landlord does not notify
Tenant, then upon the Expiration Date or earlier termination of this Lease, such
items shall be deemed to be part of the realty and the property of Landlord (and
shall not be removed or disabled by Tenant). If Landlord so notifies Tenant to
remove any or all of such items, and Tenant fails to remove the same upon the
expiration or earlier termination of this Lease, then Landlord may have the same
removed at Tenant’s expense. Any such work shall be conducted in a manner
consistent with subsection (d) above.
12. FIRE OR OTHER CASUALTY; CASUALTY INSURANCE.
(a) Substantial Destruction of the Building. If the Development Building is
substantially destroyed (which, as used herein, means destruction or damage to
at least seventy-five percent (75%) of the Development Building) by fire or
other casualty, either party hereto may, at its option, terminate this Lease by
giving written notice thereof to the other party within sixty days of such
casualty. In such event, Base Rent and Additional Rent shall be apportioned to
and shall cease as of the date of such casualty. If neither party exercises this
option, then the Premises shall be reconstructed and restored, at Landlord’s
expense, to substantially the same condition as they were prior to the casualty.
(b) Substantial Destruction of the Premises. If the Premises are substantially
destroyed (which, as used herein, means destruction or damage to at least 75% of
the Premises), or rendered wholly untenantable for the purpose for which they
were leased, by fire or other casualty whether or not the Development Building
is substantially destroyed as provided above, then the parties hereto shall have
the following options:
(1) Tenant may elect to terminate the Lease or to require that the Premises be
reconstructed and restored, at Landlord’s expense, to substantially the same
condition as the Premises existed prior to the casualty, except for repair or
replacement of Tenant’s

 

11



--------------------------------------------------------------------------------



 



Improvements, Tenant’s personal property, equipment and trade fixtures, which
shall remain Tenant’s responsibility. In the event that Tenant requires that the
Premises be reconstructed and restored, Landlord shall not be required to expend
for reconstruction and restoration any amount in excess of insurance proceeds
received by Landlord as a result of such casualty loss. This option shall be
exercised by Tenant giving written notice to Landlord within sixty days after
the date of the casualty, and this Lease shall continue in full force and effect
for the balance of the Term upon the same terms, conditions and covenants as are
contained herein. Base Rent and Additional Rent shall be equitably abated as of
the date of such casualty.
(2) If the casualty occurs during the last twelve months of the Term, either
party shall have the right and option to terminate its Lease as of the date of
the casualty, which option shall be exercised by written notice to be given by
either party to the other party within thirty days therefrom. If this option is
exercised, rent shall be apportioned to and shall cease as of the date of the
casualty.
(c) Partial Destruction of the Premises.
(1) If the Premises are rendered partially untenantable for the purpose for
which they were leased (which, as used herein, means the Premises are less than
substantially destroyed, as defined in Section 12(b) above) by fire or other
casualty, then such damaged part of the Premises shall be reconstructed and
restored at Landlord’s expense to substantially the same condition as it was
prior to the casualty, except for repair or replacement of Tenant’s
Improvements, Tenant’s personal property, equipment and trade fixtures, which
shall remain Tenant’s responsibility Base Rent and Additional Rent shall be
equitably abated as of the date of such casualty in proportion to the ratio
between the number of square feet which is untenantable compared to the
aggregate number of square feet comprising the Premises. Landlord shall use
reasonable diligence in completing such reconstruction repairs, but in the event
Landlord fails to complete the same within 120 days from the date of the
casualty, Tenant may, at its option, terminate this Lease upon giving Landlord
written notice to that effect, whereupon both parties shall be released from all
further obligations and liability hereunder.
(2) If the casualty occurs during the last six months of the Term, either party
shall have the right and option to terminate its Lease as of the date of the
casualty, which option shall be exercised by written notice to be given by
either party to the other party within thirty days therefrom. If this option is
exercised, rent shall be apportioned to and shall cease as of the date of the
casualty.
(d) Casualty Insurance.
(1) Landlord shall at all times during the Term, carry, as a Project Expense, a
“Special Forms and Extended Perils” property insurance policy insuring the
Project, including the Development Building, against loss or damage by fire or
other casualty (namely, the perils against which insurance is afforded by the
standard fire insurance policy and extended coverage endorsement) for the full
replacement cost thereof; provided, however, that Landlord shall not be
obligated to insure against any loss or damage to personal property (including,
but not limited to, any furniture, machinery, equipment, goods or supplies) of
Tenant or which Tenant may have on

 

12



--------------------------------------------------------------------------------



 



the Premises or any trade fixtures installed by or paid for by Tenant on the
Premises or any additional improvements which Tenant may have constructed within
the Premises. Such policy shall provide coverage against physical loss, damage
and theft and the perils of fire and extended coverage, including, without
limitation, theft, vandalism, malicious mischief, explosion, collapse and
underground hazards, sprinkler leakage, water damage, storms, subsidence,
sinkhole collapse, landslide, and debris removal. Such property insurance must
be from insurance companies rated at least A:X in the latest Best’s Insurance
Guide. Upon request, Landlord shall furnish to Tenant a certificate evidencing
the existence of such insurance coverage and endorsements to such coverage. If
changes to Tenant’s use or operation on the Premises, or any alterations or
improvements made by Tenant pursuant to the provisions of Section 12(c) hereof
result in an increase in the premiums charged during the Term on the casualty
insurance carried by Landlord on the Project, then the cost of such increase in
insurance premiums shall be borne by Tenant, who shall reimburse Landlord for
the same as additional rent after being billed. If changes to Landlord’s use or
operation within Project, or any alterations or improvements made by Landlord
(and not on Tenant’s behalf) result in an increase in the premiums charged
during the Term on the casualty insurance carried by Landlord on the Project,
then the cost of such increase in insurance premiums shall be borne by Landlord,
and said increase shall be excluded from Project Expenses for purposes of this
Lease.
(2) Tenant shall at all times during the Term, carry, at its own expense,
property insurance covering its personal property and trade fixtures installed
by or paid for by Tenant or any additional improvements which Tenant may
construct on the Premises, which coverage shall be no less than replacement
value. Tenant shall furnish Landlord with a certificate evidencing that such
coverages are in full force and effect. Such coverages shall not be canceled or
amended on less than thirty days notice to Landlord.
(e) Waiver of Subrogation. This Section 12(e) shall govern any contrary or
inconsistent provisions of this Lease. Landlord and Tenant hereby release, and
shall cause their respective insurance companies to waive all rights of recovery
against, each other and each other’s employees, agents, customers and invitees
from any and all liability for any loss, damage or injury to property occurring
in, on or about or to the Premises or Project, improvements to the Project or
personal property within the Project, by reason of fire or other casualty which
are covered by applicable standard fire and extended coverage insurance
policies.
13. GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND INSURANCE.
(a) At all times during the Term, Landlord and Tenant shall each carry, at its
own expense, for the protection of the other party, one or more policies of
general liability insurance with one or more insurance companies rated A:X or
better in Best’s Insurance Guide, providing minimum coverages of $2,000,000
combined single limit for bodily injury and property damage per occurrence and
location with $5,000,000 aggregate coverage. Such general liability insurance
shall include a separation of insureds/cross liability endorsement, broad form
property damage coverage and afford coverage for “personal injury” liability. At
all times during the Term, Landlord and Tenant shall each carry comprehensive
automobile liability insurance covering all owned, non-owned and hired
automobiles, with limits of not less than $1,000,000 in primary coverage per
accident for both bodily injury and property damage liability. All such
insurance

 

13



--------------------------------------------------------------------------------



 



policy or policies shall name the other party as additional insureds and shall
provide that they may not be canceled or materially changed on less than thirty
(30) days prior written notice to the other party. Each party shall furnish the
other with certificates of insurance evidencing such coverages prior to the
Commencement Date and prior to the date of renewal. Should any party fail to
carry such insurance and/or furnish to the other party within ten (10) days
following such other party’s request a certificate of insurance evidencing such
coverage, such other party shall have the right to obtain such insurance and
collect the cost thereof from the non-performing party, in which event the
non-performing party shall reimburse such other party for the cost of such
coverage within thirty (30) days following such other party’s written demand.
Each party shall also provide the other with certificates evidencing workers’
compensation insurance coverage as required by law and employer’s liability
coverage for injury, disease and death, with coverage limits of not less than
$1,000,000 per accident, The insurance coverages required hereby shall be deemed
to be additional obligations of each party and shall not be a discharge or
limitation of such parry’s indemnity obligations contained herein below.
(b) Except for any loss, damage, or injury to person or property caused by the
negligence or intentional misconduct of Landlord or its agents, employees,
contractors, invitees or guests, Tenant shall be responsible for, shall insure
against, and shall indemnify Landlord and hold it harmless from, any and all
liability for any loss, damage or injury to person or property, arising out of
use, occupancy or operations of Tenant and occurring in, on or about the
Project, and Tenant hereby releases Landlord from any and all liability for the
same. Tenant’s obligation to indemnify Landlord hereunder shall include the duty
to defend against any claims asserted by reason of such loss, damage or injury
and to pay any judgments, settlements, costs, fees and expenses, including
attorneys’ fees, incurred in connection therewith. Landlord shall give prompt
written notice to Tenant of the occurrence of any loss, damage, or injury to
which Tenant’s duty to indemnify and hold harmless the Landlord may pertain and
Tenant shall have the right to defend any claim asserted by any party with
respect to such loss, damage, or injury through counsel of Tenant’s selection.
(c) Except for any loss, damage, or injury to person or property caused by the
negligence or intentional misconduct of Tenant or its agents, employees,
contractors, invitees or guests, Landlord shall be responsible for, shall insure
against, and shall indemnify Tenant and hold it harmless from, any and all
liability for any loss, damage or injury to person or property occurring in, on
or about the common areas and facilities for the Project and the use, occupancy
or operations of Landlord and occurring in, on or about any portion of the
Project, and Landlord hereby releases Tenant from any and all liability for the
same. Landlord’s obligation to indemnify Tenant shall include the duty to defend
against any claims asserted by reason of such loss, damage or injury and to pay
any judgments, settlements, costs, fees and expenses, including attorneys’ fees,
incurred in connection therewith. Tenant shall give prompt written notice to
Landlord of the occurrence of any loss, damage, or injury to which Landlord’s
duty to indemnify and hold harmless the Tenant may pertain and Landlord shall
have the right to defend any claim asserted by any party with respect to such
loss, damage, or injury through counsel of Landlord’s selection.

 

14



--------------------------------------------------------------------------------



 



14. EMINENT DOMAIN. If the whole or any part of the Premises or Project
(including parking areas) shall be taken for public or quasipublic use by a
governmental authority under the power of eminent domain or shall be conveyed to
a governmental authority in lieu of such taking, and if such taking or
conveyance shall cause the remaining part of the Premises to be untenantable and
inadequate for use by Tenant for the purpose for which they were leased, then
Tenant may, at its option, terminate this Lease as of the date Tenant is
required to surrender possession of the Premises as a result of such taking. If
a part of the Premises or Project shall be taken or conveyed but the remaining
part is tenantable and adequate for Tenant’s use, then this Lease shall be
terminated as to the part taken or conveyed as of the date Tenant surrenders
possession; Landlord shall make such repairs, alterations and improvements as
may be necessary to render the part not taken or conveyed tenantable; and the
rent shall be reduced in proportion to the part of the Premises so taken or
conveyed. Tenant shall not have the right to assert a claim against the
governmental authority exercising its power of eminent domain based upon the
value of Tenant’s leasehold interest. All compensation awarded for such taking
or conveyance shall be the property of Landlord without any deduction therefrom
for any present or future estate of Tenant and Tenant hereby assigns to Landlord
all its right, title and interest in and to any such award. However, Tenant
shall have the right to recover from the governmental authority, but not from
Landlord, such compensation as may be awarded to Tenant on account of the
interruption of Tenant’s business, moving and relocation expenses and
depreciation to and removal of Tenant’s trade fixtures and personal property.
15. LIENS. If, because of any act or omission of Tenant or anyone claiming by,
through, or under Tenant (other than Landlord), any mechanic’s lien or other
lien shall be filed against the Premises or the Project for work performed by or
on behalf of Tenant (whether or not such lien is valid or enforceable as such),
Tenant shall, at its own expense, cause the same to be discharged of record
within a reasonable time, not to exceed sixty days after the date of filing
thereof, and shall also defend and indemnify Landlord and hold it harmless from
any and all claims, losses, damages, judgments, settlements, cost and expenses,
including attorneys’ fees, resulting therefrom or by reason thereof. If such
lien is not discharged of record within sixty days after the date of filing
thereof, Landlord, at its sole option, may take all action necessary to release
and remove such lien (without any duty to investigate the validity thereof) and
Tenant shall promptly upon notice reimburse Landlord for all sums, costs and
expenses (including reasonable attorneys’ fees and Landlord’s Costs) incurred by
Landlord in connection with such lien.
16. RENTAL, PERSONAL PROPERTY AND OTHER TAXES.
(a) Tenant shall pay before delinquency any and all taxes, assessments, fees or
charges (hereinafter referred to as “taxes”), including any sales, gross income,
rental, business occupation or other taxes, levied or imposed upon Tenant’s
business operation in the Premises and any personal property or similar taxes
levied or imposed upon Tenant’s trade fixtures, leasehold improvements or
personal property located within the Premises. In the event any such taxes are
charged to the account of, or are levied or imposed upon the property of
Landlord, Tenant shall reimburse Landlord for the same as additional rent.
Notwithstanding the foregoing, Tenant shall have the right to contest in good
faith any such tax and to defer payment, if required, until after Tenant’s
liability therefor is finally determined, provided Tenant furnishes Landlord
with reasonably acceptable security from which may be satisfied any judgment
arising from such taxes.

 

15



--------------------------------------------------------------------------------



 



(b) If any tenant improvements made by Tenant during the Term or any of Tenant’s
trade fixtures or equipment located in, on or about the Premises, regardless of
whether they are installed or paid for by Landlord or Tenant and whether or not
they are affixed to and become a part of the realty and the property of
Landlord, are assessed for real property tax purposes at a valuation higher than
that at which other such property in other space in the Project is assessed,
then Tenant shall reimburse Landlord as additional rent for the amount of real
property taxes shown on the appropriate county official’s records as having been
levied upon the Project or other property of Landlord by reason of such excess
assessed valuation.
17. ASSIGNMENT AND SUBLETTING. Tenant may not assign or otherwise transfer its
interest in this Lease or sublet the Premises or any part thereof without the
prior written consent of Landlord, which Landlord may refuse in its sole
discretion. Tenant shall notify Landlord thirty days in advance of its intent to
transfer, assign or sublet all or any portion of the Premises and shall, at the
time Tenant requests Landlord’s approval, provide Landlord with financial
information on the proposed assignee or subtenant. In any event, Tenant shall
reimburse Landlord for fees and expenses incurred by Landlord (including expert
and attorney fees) in reviewing any proposed assignment or subletting. In the
event of any such assignment or subletting, Tenant shall nevertheless at all
times remain fully responsible and liable for the payment of rent and the
performance and observance of all of Tenant’s other obligations under the terms,
conditions and covenants of this Lease. No assignment or subletting of the
Premises or any part thereof shall be binding upon Landlord unless such assignee
or subtenant delivers to Landlord an instrument (in recordable form, if
requested) containing an agreement of assumption of all of Tenant’s obligations
under this Lease. Upon the occurrence of an event of default after the
expiration of any applicable notice and cure period herein, if all or any part
of the Premises are then assigned or sublet, Landlord, in addition to any other
remedies provided by this Lease or by law, may, at its option, collect directly
from the assignee or subtenant all rent becoming due to Landlord by reason of
the assignment or subletting. Any collection by Landlord from the assignee or
subtenant shall not be construed to constitute a novation or release of Tenant
from the further performance of its obligations under this Lease. Any rents
received by Tenant from the assignment or subletting of the Premises which
exceed rents payable by Tenant hereunder shall be immediately paid to Landlord
as additional compensation. Landlord shall, at its option, have the right to
recapture all or any part of the Premises Tenant proposes to assign or sublet
upon notice from Tenant of its intent to assign or such sublet part of the
Premises. Notwithstanding the preceding to the contrary, Tenant shall have the
right, without the prior written consent of Landlord. to transfer or assign the
Lease or sublet the Premises to any entity controlling, controlled by or under
the common control of Tenant or in connection with a sale of stock, merger or
sale of substantially all of the assets of Tenant.
18. SUBORDINATION OF LEASE TO MORTGAGES. This Lease shall be subject and
subordinate to any mortgage or similar encumbrances, including ground or
underlying leases, whether presently existing or hereafter voluntarily placed
upon the Project or the Premises, including any renewals, extensions or
modifications thereof, provided that, with respect to any such encumbrances
hereafter placed on the Project or Premises, the holder of such encumbrance
enters into a non-disturbance and attornment agreement with Tenant in a

 

16



--------------------------------------------------------------------------------



 



customary form, including, among other provisions, an agreement that Tenant’s
possession of the Premises will not be disturbed in the event of mortgage
foreclosure or other similar exercise of remedies, so long as Tenant is not in
default hereunder after the expiration of any applicable notice and cure
periods. Tenant shall, at Landlord’s request, execute and deliver within 10 days
to Landlord, without cost, a subordination, non-disturbance and attornment
agreement for purposes of confirming the subordination of this Lease.
19. DEFAULTS AND REMEDIES.
(a) Default by Tenant. The occurrence of any one or more of the following events
shall be a default and breach of this Lease by Tenant:
(1) Tenant shall fail to pay any installment of Base Rent within ten days after
it is due or shall fail to pay any Project Expenses, Building Expenses, Taxes or
additional rent within ten days after written notice that the same is past due;
(2) Tenant shall fail to perform or observe any other term, condition, covenant
or obligation required to be performed or observed by it under this Lease for a
period of thirty days after written notice thereof from Landlord; provided,
however, that if the term, condition, covenant or obligation to be performed by
Tenant is of such nature that the same cannot reasonably be performed within
such thirty day period, such default shall be deemed to have been cured if
Tenant commences such performance within said thirty day period and thereafter
diligently completes the same;
(3) Tenant shall abandon the Premises; or
(4) Tenant declares bankruptcy, is declared bankrupt, makes an assignment for
the benefit of creditors; or substantially all of Tenant’s assets in, on or
about the Premises or Tenant’s interest in this Lease are attached or levied
upon under execution (and Tenant does not discharge the same within sixty days
thereafter).
(b) Remedies of Landlord. Upon the occurrence of any event of default set forth
in Section 20(a) hereof, Landlord shall have the following rights and remedies,
in addition to those allowed by law, any one or more of which may be exercised
without further notice to or demand upon Tenant:
(1) Landlord may reenter the Premises and cure any default of Tenant, in which
event Tenant shall reimburse Landlord as additional rent for any costs and
expenses which Landlord may incur to cure such default.
(2) Landlord may terminate this Lease as of the date of such default, in which
event: (A) neither Tenant nor any person claiming under or through Tenant shall
thereafter be entitled to possession of the Premises, and Tenant shall
immediately thereafter surrender the Premises to Landlord; (B) Landlord may
reenter the Premises and dispossess Tenant or any other occupants of the
Premises by summary proceedings, ejectment or otherwise, and may remove their
effects, without prejudice to any other remedy which Landlord may have for
possession or

 

17



--------------------------------------------------------------------------------



 



arrearages in rent; and (C) notwithstanding the termination of this Lease,
Landlord may relet all or any part of the Premises for a term different from
that which would otherwise have constituted the balance of the Term and for rent
and on terms and conditions different from those contained herein, whereupon
Tenant shall be obligated to pay to Landlord as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent reletting of the Premises, for the period which
would otherwise have constituted the balance of the Term, together with all of
Landlord’s costs and expenses for preparing the Premises, for reletting,
including all repairs, tenant finish improvements, marketing costs, broker’s and
attorney’s fees, and all loss or damage which Landlord may sustain by reason of
such termination, reentry and reletting, it being expressly understood and
agreed that the liabilities and remedies specified above shall survive the
termination of this Lease.
(3) Landlord may terminate Tenant’s right of possession of the Premises and may
repossess the Premises by unlawful detainer action, by taking peaceful
possession or otherwise, without terminating this Lease, in which event Landlord
may, but shall be under no obligation to, relet the same for the account of
Tenant, for such rent and upon such terms as shall be satisfactory to Landlord.
For the purpose of such reletting, Landlord is authorized to decorate, repair,
remodel or alter the Premises. If Landlord fails to so relet the Premises,
Tenant shall pay to Landlord as damages a sum equal to the rent which would have
been due under this Lease for the balance of the Term or exercised renewal
period as such rent shall become due and payable hereunder from time to time
during the Tenn. If the Premises are relet and a sufficient sum shall not be
realized from such reletting after paying all of the costs and expenses of all
decoration, repairs, remodeling, alterations and additions and the expenses of
such reletting and of the collection of the rent accruing therefrom to satisfy
the rent provided for in this Lease, Tenant shall satisfy and pay the same upon
demand therefor from time to time. Tenant shall not be entitled to any rents
received by Landlord in excess of the rent provided for in this Lease.
(4) Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the breach.
Any agreement for an extension of the Term or any additional period thereafter
shall not thereby prevent Landlord from terminating this Lease for any reason
specified in this Lease. If any such right of termination is exercised by
Landlord during the Term or any extension thereof, Tenant’s right to any further
extension shall thereby be automatically canceled. Any such right of termination
of Landlord contained herein shall continue during the Term and any subsequent
extension hereof.
(c) Default by Landlord and Remedies of Tenant. It shall be a default and breach
of this Lease by Landlord if it shall fail to perform or observe any tern,
condition, covenant or obligation required to be performed or observed by it
under this Lease for a period of thirty days after written notice thereof from
Tenant; provided, however, that if the term, condition, covenant or obligation
to be performed by Landlord is of such nature that the same cannot reasonably be
performed within such thirty (30) day period, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty day
period and thereafter diligently completes the same. If the Landlord fails to
perform its maintenance duties under this Lease and more than thirty days have
past after written notice by the Tenant of the requested maintenance or repair,
the Tenant shall make such repairs or maintenance and shall be entitled to
reduce the rent paid to the Landlord in an amount equal to the costs of such
maintenance or repair.

 

18



--------------------------------------------------------------------------------



 



(d) NonWaiver of Defaults. The failure or delay by either party hereto to
enforce or exercise at any time any of the rights or remedies or other
provisions of this Lease shall not be construed to be a waiver thereof, nor
affect the validity of any part of this Lease or the right of either party
thereafter to enforce each and every such right or remedy or other provisions.
No waiver of any default and breach of this Lease shall be held to be a waiver
of any other default of breach. The receipt of rent by Landlord at a time after
rent is due under this Lease shall not be construed as a waiver of such default.
The receipt by Landlord of less than the full rent due shall not be construed to
be other than a payment on account of rent then due, nor shall any statement on
Tenant’s check or any letter accompanying Tenant’s check be deemed an accord and
satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the rent due or to pursue any other
remedies provided in this Lease. No act or omission by Landlord or its employees
or agents during the term of this Lease shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such a surrender shall be
valid unless in writing and signed by Landlord.
(e) Attorney Fees. If either party defaults in the performance or observance of
any of the terms, conditions, covenants or obligations contained in this Lease,
the prevailing party shall have its attorney fees paid by the defaulting party.
20. BANKRUPTCY OR INSOLVENCY.
(a) If either party shall file a petition in bankruptcy or for a reorganization
or arrangement or other relief under the United States Bankruptcy Code or any
similar statute, or if any such proceeding shall be filed against either party
and is not dismissed or vacated within sixty days after its filing, or if a
court having jurisdiction shall issue an order or decree appointing a receiver,
custodian or liquidator for a substantial part of the property of either party
which decree or order remains in force undischarged and unstayed for a period of
sixty days, or if either party shall make an assignment for the benefit of
creditors or shall admit in writing its inability to pay its debts as they
become due, the other party may terminate this Lease upon five days written
notice.
(b) Except as otherwise expressly provided in this Lease, neither party shall be
required to accept performance under this Lease from any person, including,
without limitation, owner or manager, as the case may be, should it become a
debtor in possession under the United States Bankruptcy Code, or any trustee of
either appointed under the United States Bankruptcy Code and any assignee of
such party or trustee, other than the other party.
21. ACCESS TO THE PREMISES. Landlord, its employees and agents and any mortgagee
of the Project shall have the right to enter any part of the Premises following
at least 24 hours’ written notice (except in the event of an emergency, in which
case only such notice as is reasonably possible shall be required) for the
purposes of examining or inspecting the same, showing the same to prospective
purchasers, mortgagees or tenants (during the last six months of the Term) and
for making such repairs, alterations or improvements to the Premises or the

 

19



--------------------------------------------------------------------------------



 



Project as Landlord may deem necessary or desirable. Notwithstanding anything to
the contrary herein contained, Landlord agrees that it shall not unreasonably
interfere with the use of the Premises by Tenant and shall use diligent and good
faith efforts to preserve all confidentiality of Tenant. Tenant shall have the
right to require that any Landlord or any of its representatives be accompanied
by a representative of Tenant during any such entry. If (i) Landlord is unable
to timely gain access to the Premises due to Tenant’s security or other reasons
within Tenant’s control, and (ii) Landlord incurs loss or damage as a result
thereof (e.g., damage caused by a ruptured pipe), then Tenant shall be obligated
to reimburse Landlord within ten (10) days after demand for any such loss or
damage to the extent insurance proceeds are not recovered by Landlord for the
same.
22. SURRENDER OF PREMISES. Upon the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord, together with all keys,
access cards, alterations, improvements, and other property as provided
elsewhere herein, in broom clean condition and in good order, condition and
repair, except for ordinary wear and tear, damage created by casualty loss and
damage which Tenant is not obligated to repair. If Tenant fails to so surrender
the Premises to Landlord, Landlord may restore the Premises to such condition at
Tenant’s expense, which shall be payable upon demand. Subject to the provisions
of Section 12(e) hereof, upon such expiration or termination Tenant’s trade
fixtures, furniture and equipment shall remain Tenant’s property, and Tenant
shall have the right to remove the same prior to the expiration or earlier
termination of this Lease. Tenant shall promptly repair any damage caused by any
such removal. Any of Tenant’s trade fixtures, furniture or equipment not so
removed shall be considered abandoned and may be retained by Landlord or be
destroyed or disposed of at Tenant’s expense.
23. HOLDING OVER. If Tenant remains in possession of the Premises without the
written consent of Landlord after the expiration or earlier termination of this
Lease, Tenant shall be deemed to hold the Premises as a tenant at will subject
to all of the terms, conditions, covenants and provisions of this Lease (which
shall be applicable during the holdover period), except that the Base Rent shall
be increased to 125% of the last current Base Rent. Tenant shall vacate and
surrender the Premises to Landlord upon Tenant’s receipt of notice from Landlord
to vacate. No holding over by Tenant, whether with or without the written
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided herein.
24. QUIET ENJOYMENT. If and so long as Tenant pays the prescribed rent and
performs or observes all of the terms, conditions, covenants and obligations of
this Lease required to be performed or observed by it hereunder, Tenant shall at
all times during the term hereof have the peaceable and quiet enjoyment,
possession, occupancy and use of the Premises without any interference from
Landlord or any person or persons claiming the Premises by, through or under
Landlord. The foregoing is subject to the rights of any mortgages, underlying
leases or other matters of record to which this Lease is or may become subject,
provided that any such mortgagees or lessor shall be required to provide Tenant
with a nondisturbance agreement allowing Tenant to remain in the Premises under
the terms of this Lease in the event of a default under the mortgage by
Landlord.
25. NOTICE AND PLACE OF PAYMENT.

 

20



--------------------------------------------------------------------------------



 



(a) All rent and other payments required to be made by Tenant to Landlord shall
be delivered or mailed to Landlord at the address set forth below or any other
address Landlord may specify from time to time by written notice given to
Tenant.
(b) All payments required to be made by Landlord to Tenant shall be delivered or
mailed to Tenant at the address set forth in Section 25(c) hereof or at any
other address within the United States as Tenant may specify from time to time
by written notice given to Landlord.
(c) Any notice, demand or request required or permitted to be given under this
Lease or by law shall be deemed to have been given if reduced to writing and
mailed by Registered or Certified mail, postage prepaid, to the party who is to
receive such notice, demand or request at the address set forth below or at such
other address as Landlord or Tenant may specify from time to time by written
notice. When delivering such notice, demand or request shall be deemed to have
been given as of the date it was so delivered.

         
 
  To Tenant:   Cray Inc.
 
      P.O. Box 6000
 
      Chippewa Falls, WI 54729
 
      Attn: Bill Howard
 
       
 
  To Landlord:   Northern Lights Semiconductor Corporation
 
      [ADDRESS AND CONTACT PERSON]

26. MISCELLANEOUS GENERAL PROVISIONS.
(a) Payments Deemed Rent. Any amounts of money to be paid by Tenant to Landlord
pursuant to the provisions of this Lease, whether or not such payments are
denominated "rent” or “additional rent” and whether or not they are to be
periodic or recurring, shall be deemed rent or additional rent for purposes of
this Lease; and any failure to pay any of same as provided in Section 19(a)
hereof shall entitle Landlord to exercise all of the rights and remedies
afforded hereby or by law for the collection and enforcement of Tenant’s
obligation to pay rent. Tenant’s obligation to pay any such rent or additional
rent pursuant to the provisions of this Lease shall survive the expiration or
other termination of this Lease and the surrender of possession of the Premises
after any holdover period.
(b) Estoppel Letters. Tenant shall, within ten days following written request
from Landlord, execute, acknowledge and deliver to Landlord or to any lender,
purchaser or prospective lender or purchaser designated by Landlord a written
statement in a form provided by Landlord certifying (i) that this Lease is in
full force and effect and unmodified (or, if modified, stating the nature of
such modification), (ii) the date to which rent has been paid, (iii) that there
are not, to Tenant’s knowledge, any uncured defaults (or specifying such
defaults if any are claimed), and (iv) such further matters regarding this Lease
and/or the Premises customarily included in estoppel letters or certificates as
may be reasonably requested by Landlord, provided that disclosure of
confidential information by Tenant shall not be required. Any such statement may
be relied upon by any prospective purchaser or mortgagee of all or any part of
the Project.

 

21



--------------------------------------------------------------------------------



 



Tenant’s failure to deliver such statement within such period shall be
conclusive upon Tenant that this Lease is in full force and effect and
unmodified, and that there are no uncured defaults in Landlord’s performance
hereunder.
(c) Memorandum of Lease. If requested by Landlord or Tenant, a memorandum of
lease, containing the information required by applicable law concerning this
Lease shall be prepared, executed by both parties and filed for record in the
office of the county recorder in Chippewa County, Wisconsin.
(d) Claims for Fees. Each party hereto shall indemnify and hold harmless the
other party for any and all liability incurred in connection with the
negotiation or execution of this Lease for any real estate broker’s commission
or finder’s fee which has been earned by a real estate broker or other person on
such party’s behalf. Each party represents to the other that each party has
retained corporate real estate advisors and that each party shall be responsible
for the fees of their own advisors.
(e) Applicable Law. This Lease and all matters pertinent thereto shall be
construed and enforced in accordance with the laws of the State of Wisconsin.
(f) Entire Agreement. This Lease, including all Exhibits, Riders and Addenda,
constitutes the entire agreement between the parties hereto regarding the
subject matter hereof and may not be modified except by an instrument in writing
executed by the parties hereto.
(g) Binding Effect. This Lease and the respective rights and obligations of the
parties hereto shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto as well as the parties themselves; provided,
however, that Landlord, its successors and assigns shall be obligated to perform
Landlord’s covenants under this Lease only during and in respect of their
successive periods as Landlord during the team of this Lease.
(h) Severability. If any provision of this Lease shall be held to be invalid,
void or unenforceable, the remaining provisions hereof shall not be affected or
impaired, and such remaining provisions shall remain in full force and effect.
(i) No Partnership. Landlord shall not, by virtue of the execution of this Lease
or the leasing of the Premises to Tenant, become or be deemed a partner of
Tenant in the conduct of Tenant’s business on the Premises or otherwise.
(j) Headings, Gender, etc. As used in this Lease, the word “person” shall mean
and include, where appropriate, an individual, corporation, partnership or other
entity; the plural shall be substituted for the singular, and the singular for
the plural, where appropriate; and words of any gender shall include any other
gender. The topical headings of the several paragraphs of this Lease are
inserted only as a matter of convenience and reference, and do not affect,
define, limit or describe the scope or intent of this Lease.
(k) No Right to Change Buildings Address. Landlord shall have no right to change
the street address of the Development Building without the prior written consent
of Tenant. Landlord reserves the right to change the name of the Project.

 

22



--------------------------------------------------------------------------------



 



(l) Execution by Landlord. Submission of this instrument to Tenant, or Tenant’s
agents or attorneys, for examination or signature does not constitute or imply
an offer to lease, reservation of space, or option to lease, and this Lease
shall have no binding legal effect until execution hereof by both Landlord and
Tenant.
(m) Time of Essence. Time is of the essence of this Lease and each of its
provisions.
(n) Drafting Party. The parties represent that they have been represented by
legal counsel in the negotiation and preparation of this Lease and that their
respective attorneys have substantially participated in the drafting of this
Lease. The parties agree that the rule of construction regarding ambiguities
being construed against the drafting parry shall not apply. Changes from any
prior drafts of this Lease shall not be used in interpreting any of the
provisions of this Lease.
(o) Counterparts; Facsimile Signatures. This Lease may be executed in one or
more counterparts, each of which shall be deemed an original and together which
shall constitute one document. Facsimile signatures on this Lease shall be
deemed valid and acceptable; however, any parry executing this Lease by
facsimile signature shall immediately deliver not less than three hard copy
originals to the other party.
(p) Prior Leases. Upon the execution and delivery of this Lease, the previous
Leases between Tenant and Union Semiconductor Technology Corporation affecting
the property hereby leased are cancelled and no party shall have any further
rights or obligations thereunder.
27. HAZARDOUS SUBSTANCES.
(a) Tenant covenants that Tenant, with respect to its use and operation on the
Premises and within the Project during the Term, will remain in compliance with
all applicable federal, state and local statutes, ordinances, regulations, rules
and other laws presently in force or hereafter enacted relating to public
health, safety, protection of the environment, environmental quality,
contamination and clean-up of hazardous materials, including. without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, the Resource, Conservation and Recovery Act of 1976, as
amended, and state superfund and environmental clean-up statutes and all rules
and regulations presently or hereafter enacted (“environmental laws”). As used
above, the term “hazardous materials” shall mean and include all hazardous and
toxic substances, waste or materials, any pollutant or contaminant, including,
without limitation, asbestos, PCBs, petroleum and petroleum-based products and
raw materials that are included under or regulated by any environmental laws.
Tenant shall not release, generate, manufacture, store, treat, transport or
dispose of any hazardous material on or about the Project or any part thereof;
however, Tenant may store, transport and use such hazardous materials as
historically used by Tenant in the ordinary course of the operation of its
business in compliance with all applicable environmental laws. Tenant will
immediately notify Landlord and provide copies upon receipt of all written
complaints, claims, citations, demands, inquiries, reports or notices relating
to the condition of the Premises or compliance with environmental

 

23



--------------------------------------------------------------------------------



 



laws. Tenant shall maintain all required records and file any necessary
documents with the appropriate agencies relating to the use, storage or
transportation of any hazardous materials on, to, from or about the Premises.
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord
and at Tenant’s sole cost). and hold Landlord harmless from and against all
losses, liabilities, obligations, penalties, claims, demands, judgments, costs
and other damages, that are suffered or incurred by Landlord and arising from
the release or other deposit during the Term of any hazardous material by
Tenant, its employees, agents or contractors, on, in, under or affecting all or
any portion of the Premises or the Project, or any breach of any obligation or
agreement of Tenant in this paragraph. This indemnification obligation shall
survive the termination of this Lease.
(b) Except as provided in subparagraph (a) above, Landlord covenants that
Landlord, with respect to its use and operation on the Project during the Term,
will remain in compliance with all applicable environmental laws. Landlord shall
not release, generate, manufacture, store, treat, transport or dispose of any
hazardous material on or about the Project or any part thereof; however,
Landlord may store, transport and use such hazardous materials used by Landlord
in the ordinary course of the operation of its business in compliance with all
applicable environmental laws. Landlord shall indemnify, defend (with counsel
reasonably acceptable to Tenant and at Landlord’s sole cost), and hold Tenant
harmless from and against all losses, liabilities, obligations, penalties,
claims, demands, judgments, costs and other damages, that are suffered or
incurred by Tenant and caused by the release or other deposit of any hazardous
material by Landlord, its employees, agents (not including Tenant under the
Management Services Agreement) or contractors, on, in, under or affecting all or
any portion of the Project. This indemnification obligation shall survive the
termination of this Lease.
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.
LANDLORD:
NORTHERN LIGHTS SEMICONDUCTOR CORPORATION
By: /s/ James Lei
Its: President/CEO
TENANT:
CRAY INC.
By: /s/David E. Frasch
Its: Chief Technology Counsel
Exhibits
A — Site Plan
B — Floor Plan
C — Conference Center Site Plan
D — Rules and Regulations

 

24